219 F.2d 950
LONDON GUARANTEE AND ACCIDENT COMPANY, LIMITED, Appellant,v.ASLESEN COMPANY.
No. 15250.
United States Court of Appeals, Eighth Circuit.
January 24, 1955.

Appeal from the United States District Court, District of Minnesota.
Jerome M. Daly, St. Paul, Minn., for appellant.
Merlyn C. Green, Jerome B. Simon and Bundlie, Kelley & Maun, St. Paul, Minn., for appellee.
PER CURIAM.


1
Motion of appellee to dismiss appeal from District Court granted and appeal dismissed because order attempted to be appealed from is not appealable.